518 F.2d 1198
SECURITIES & EXCHANGE COMMISSION, Plaintiff,v.GEOTEK RESOURCES FUND, INC., Defendants, Hellenic OilCompany, Inc., Claimant-Appellant, OceanicExploration Company, Appellee.
No. 74-1447.
United States Court of Appeals,Ninth Circuit.
July 10, 1975.

Richard F. Oetting (argued), Los Angeles, Cal., for appellant.
J. Stewart Harrison (argued), San Francisco, Cal., for appellee.
ORDER
Before BARNES, TRASK and SNEED, Circuit Judges.


1
The above numbered appeal, heard this day in oral argument, is ordered submitted.


2
In this appeal from the district court's order approving the sale of an interest owned by Fundamental Oil Corporation of California to Oceanic Exploration Company, that order of the district court is affirmed.


3
The district court's denial of Hellenic Oil Company's motion to set aside the sale to Oceanic is affirmed.  We have found no abuse of the district court's discretion.


4
The panel may file an opinion at a later date.


5
The clerk is ordered to remand this matter forthwith, to the district court.


6
The clerk is further ordered to return the letter, dated and received by him on July 9, 1975, from the law firm of Sullivan, Roche & Johnson, to that firm forthwith.